Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (U.S. 20090137434).
Kurihara teaches polybenzoxazine used for making brake pads for automobiles. (¶[0129])  The polybenzoxazine is taught as a reaction product of aromatic diol and diamine with other compounds to produce the following structure (Binder Resin II ¶[0062]-¶[0076])

    PNG
    media_image1.png
    674
    439
    media_image1.png
    Greyscale

	The Z1 unit is found in the aromatic diol ¶[0062] and may be a single bond (¶[0064]).  The preferred compounds to give the unit of Chem 8 above are biphenol, bis(4-
The 4,4’ orientation of the two benzoxazines is already present in Chem 8 above.  When Z1 and Z2  of the instant claim 13 are identical, the claimed formula collapses into simply a polybenzoxazine in which the two benzoxazine rings are linked by at the 4,4’ position with Z1=Z2 moieties bonded via the N groups on the benzoxazine.  In other words, the middle structure of Claim 13 Formula I.
Kurihara does not exemplify a polybenzoxazine in which Z1 is a single bond.  Such a bond is present when biphenol is used.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kurihara such that Z1 is a single bond because such a Z1 is specifically taught by Kurihara in ¶[0064].  One of ordinary skill in the art would be able to arrive at such a structure by using the biphenol specifically suggested in ¶[0065].
This reads over the structure of Formula I of Claim 13 when Z1 = Z2 = a methane unit (divalent one carbon aliphatic unit) also comprising 2 6 carbons aromatic groups as the exemplified polybenzoxazines use a diaminediphenylmethane to give Z2 as methane (¶[0144] for instance).

Allowable Subject Matter
Claims 14, 15, 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of the non-statutory double patenting rejections of record.
1 and Z2 as different.  Kurihara (U.S. 20090137434) along with the other previously applied references do not teach or suggest asymmetric polybenzoxazines and, therefore, to arrive at them with any of these references would require the use of hindsight.
Claims 18-25 recite the polybenzoxaine used as coatings for various metal substrates and a method of making said coating.  The closest prior art is Kurihara (U.S. 20090137434) which teaches polybenzoxazine according to the claimed formula but fails to teach or suggest the use of such polybenzoxazines in coatings on metal substrates.  Kurihara only reasonably teaches molded brake pads of the polybenzoxazines.  Therefore, to arrive at coating of metal using the polybenzoxazines of Kurihara would require hindsight.
Response to Arguments
Applicant’s claim amendments and arguments filed September 22, 2021 have been fully considered and are sufficient to overcome the §102 over Takeichi and the §103 rejection over Eguchi.  Said rejections are withdrawn.  The multiple non-statutory double patenting rejections are overcome by the terminal disclaimers filed September 22, 2021.  These are proper and approved.  Said non-statutory double patenting rejections are withdrawn.
The subject matter of Claim 16 has been incorporated into Claim 13.  Claim 16 was previously rejected by Kurihara.  Applicant acknowledges such in their response and does not argue Kurihara as applied to Claim 16.  Further, the previous statement of allowable subject matter did not include anything which include the scope of Claim 16.  It only referred to coatings of the polybenzoxazine on metal which the prior art does not reasonably teach and nothing about the polybenzoxazine with aromatic groups as recited by previously Claim 16.  The rejection has been updated to remove the references to Claim 16 and still stands as proper.  The motivated 1=Z2 aromatic group of Claim 13. (Kurihara Z1 = bond, R=diaminodiphenyl methane (Z2 = methane) as put forth in the rejection using Chem 8 and Chem 9 from Kurihara)  Previous references to Z1=Z2 and methane were made due to the limitation of at least 1 carbon Z1,Z2 limitation that has since been changed by Applicant in Claim 13.  These changes have necessitated reformulation of how the previously applied diaminodiphenyl methane now reads over the claimed structure.  Note that Kurihara and Applicant use Z1 and Z2 for different portions of the polybenzoxazine structure.  As the structure of Kurihara still reads as applied the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766